 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN #282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     JIMMY JOHN GUTIERREZ
 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
      UNITED STATES OF AMERICA,                         )   Case No. 2:91-cr-00072-WBS
11                                                      )
                        Plaintiff,                      )   STIPULATION AND [PROPOSED] ORDER
12                                                      )   TO SET AN ADMIT/DENY HEARING ON
      vs.                                               )   SUPERSEDING PETITION
13                                                      )
      JIMMY JOHN GUTIERREZ,                             )
14                                                      )   Date: November 5, 2018
                        Defendant.                      )   Time: 9:00 a.m.
15                                                      )   Judge: Hon. William B. Shubb
                                                        )
16
17          IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
18   Attorney, through Samuel Wong, Assistant United States Attorney, counsel for Plaintiff, and
19   Heather Williams, Federal Defender, through Assistant Federal Defender Jerome Price, counsel
20   for Jimmy J. Gutierrez, that an Admit/Deny hearing may be set for November 5, 2018.
21          By this stipulation, the parties jointly agree that the above matter be put on calendar to
22   move forward with violation proceedings.
23   //
24   //
25   //
26
27
28

      Stipulation and Order to set Admit/Deny Hearing        -1-      U.S. v. Jimmy J. Gutierrez, 2:91-cr-00072-WBS
 1                                                      Respectfully submitted,

 2                                                      HEATHER E. WILLIAMS
                                                        Federal Defender
 3
 4   Date: October 31, 2018                             /s/ Jerome Price
                                                        JEROME PRICE
 5                                                      Assistant Federal Defender
                                                        Attorneys for Defendant
 6                                                      JIMMY JOHN GUTIERREZ

 7   Date: October 31, 2018                             McGREGOR W. SCOTT
                                                        United States Attorney
 8
 9                                                      /s/ Samuel Wong
                                                        SAMUEL WONG
10                                                      Assistant United States Attorney
                                                        Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to set Admit/Deny Hearing     -2-      U.S. v. Jimmy J. Gutierrez, 2:91-cr-00072-WBS
 1                                                      ORDER

 2          IT IS HEREBY ORDERED, the Court, having received and considered the parties’

 3   stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as

 4   its order. The Court specifically orders that an Admit/Deny hearing be set on November 5,
 5   2018, at 9:00 a.m. before Judge William B. Shubb.
 6   Dated: November 1, 2018
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to set Admit/Deny Hearing    -3-    U.S. v. Jimmy J. Gutierrez, 2:91-cr-00072-WBS
